Title: Thomas Jefferson to Samuel H. Smith, 6 August 1810
From: Jefferson, Thomas
To: Smith, Samuel Harrison


          
            Dear Sir
             
                     Monticello 
                     Aug. 6. 10.
          
          I inclose you a letter from Dr Barton to myself, with a note from him expressing a wish it might appear in your paper; which wish he repeated verbally in a visit he paid me lately. as there seems to be a dearth of news at present, perhaps it may be as
			 acceptable to your readers as any thing else: but of this you are to judge for yourself.
			 
			 
			 I am in arrears with you for the last year. if you will be so good as to note the sum to me it shall be remitted or paid here to your agent if you have one here.
          Should leisure or health induce mrs Smith & yourself to travel this season I shall hope it will be in this direction, where we shall all be very happy to see you. I have made no progress this year in my works of ornament; having been obliged to attend first to the Utile. my farms occupy me much, & require much to get them under way. present me affectionately & respectfully to mrs Smith and accept assurances of the same sentiments towards yourself.
          
            Th:
            Jefferson
        